GALSTON, District Judge.
This is a motion to vacate plaintiff’s notice of examination before trial on the ground that the notice is indefinite in respect as to the person to be examined by the plaintiff; also on the ground as to items 3 to 11 inclusive, the matters are within the knowledge of the plaintiff himself; and that item 26 is too general.
The notice, of course, should state the name of the person to be examined, or if such name is not available, then to designate the person by sufficient description. The notice does comply by referring to the “superintendent or caretaker in charge of the premises” of the de*10fendant, but is deficient in respect to other persons sought to be examined. If other witnesses are required then their names should be given.
Some of the matters embraced in items 3 to 11 inclusive are clearly within the knowledge of the plaintiff; and the objections therefore to items 3, 4, 5, 7, 10 and 11 are sustained.
Item 26 is too general and the objection is sustained.
The motion is granted to the extent indicated.
Settle order on notice.